Filed 1/29/21 P. v. Jimenez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080200
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F18905498)
                    v.

    JESUS MANUEL JIMENEZ,                                                                 OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Alvin M.
Harrell III, Judge.
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Peña, Acting P.J., Smith, J. and Snauffer, J.
       Appointed counsel for defendant Jesus Manuel Jimenez asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental
brief within 30 days of the date of filing of the opening brief. Defendant did not respond.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm.
                                     BACKGROUND
       On about February 23, 2012, defendant raped a 15-year-old girl.
       On August 24, 2018, the Fresno County District Attorney filed an information
charging defendant with rape of a child 14 years or older (Pen. Code, § 264, subd. (c)(2);1
count 1) and sexual penetration by force (§ 289, subd. (a)(1)(c); count 2). The
information further alleged that defendant had suffered a prior felony “strike” conviction
within the meaning of the “Three Strikes” law (§§ 667, subds. (b)–(i), 1170.12,
subds. (a)–(d)) and a prior serious felony within the meaning of section 667,
subdivision (a).
       On October 30, 2018, a jury declared it was unable to reach a verdict on either
count. The trial court declared a mistrial.
       On July 25, 2019, the district attorney filed a first amended information, adding a
third count: false imprisonment by violence (§ 236; count 3).
       The same day, defendant pled no contest to count 3 and admitted the prior strike
conviction.
       On September 13, 2019, the trial court sentenced defendant to 16 months in prison
(eight months, doubled pursuant to the Three Strikes law). The court ordered the
sentence to run consecutively to the nine-year sentence imposed in another case.
       On October 30, 2019, defendant filed a notice of appeal.

1      All statutory references are to the Penal Code.


                                              2.
       We have reviewed the record and find no arguable issues on appeal that would
result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                            3.